Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 25, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141174                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Mary Beth Kelly
            Plaintiff-Appellee,                                                                           Brian K. Zahra,
                                                                                                                     Justices
  v                                                                SC: 141174
                                                                   COA: 296850
                                                                   Muskegon CC: 09-057368-FH;
                                                                   09-057533-FH
  JAMES EARL McCLENDON III,
           Defendant-Appellant.

  _________________________________________/

         By order of April 5, 2011, the application for leave to appeal the April 19, 2010
  order of the Court of Appeals was held in abeyance pending the decision in Davis v
  United States, cert gtd ___ US ___; 131 S Ct 502; 178 L Ed 2d 368 (2010). On order of
  the Court, the case having been decided on June 16, 2011, ___ US ___; 131 S Ct 2419;
  __ L Ed 2d __ (2011), the application is again considered, and it is DENIED, because we
  are not persuaded that the question presented should be reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 25, 2011                       _________________________________________
           p0718                                                              Clerk